 



Exhibit 10.1
TISSUE RECOVERY AGREEMENT BETWEEN
OSTEOTECH, INC.
AND
COMMUNITY BLOOD CENTER d/b/a COMMUNITY TISSUE SERVICES

 



--------------------------------------------------------------------------------



 



AGREEMENT
     This Agreement is made as of March 1, 2006 by Community Blood Center d/b/a
Community Tissue Services, a nonprofit corporation organized under the laws of
the state of Ohio (“CTS”), and Osteotech, Inc. (“Osteotech”), a Delaware
corporation as follows:
     WHEREAS, Osteotech provides high-quality tissue processing services
(“Processing” or “Process(es)”) and other related services to entities engaged
in recovering human bone and related connective soft tissue for transplantation
(collectively, “Bone Tissue”); and
     WHEREAS, Osteotech is engaged in the distribution of Bone Tissue which it
Processes to hospitals, surgeons and other end-users (collectively,
“End-Users”); and
     WHEREAS, CTS currently recovers Bone Tissue and other human cadaveric
tissue (such tissue together with Bone Tissue being called “Tissue”); and
     WHEREAS, CTS desires to provide certain of the Bone Tissue it receives to
Osteotech for processing and distribution; and
     WHEREAS, Osteotech desires to process and distribute the Bone Tissue
provided to it by CTS.
     NOW, THEREFORE, the parties agree as follows:

1.   DELIVERY AND PROCESSING OF BONE TISSUE.

          1.1 CTS Commitment to Deliver Bone Tissue to Osteotech.
          1.1.1. Osteotech Engagement of CTS.
               (a) Osteotech hereby engages CTS to provide to Osteotech, and CTS
agrees to provide to Osteotech, the following type of Bone Tissue: cortical
shafts * * * * * *, as more fully specified on Exhibit B hereto (the
“Specifications”) which are recovered by, on behalf or under the supervision of
CTS (the “CTS Recovered Tissue”). The CTS Recovered Tissue provided by CTS to
Osteotech shall be * * * * * * by CTS in accordance with the Recovery Standards,
provided that in no event will the CTS Recovered Tissue provided to Osteotech be
* * * * * * * * * * * *. Osteotech shall be entitled to reject CTS Recovered
Tissue in the event CTS does not comply with the Recovery Standards (as
hereinafter defined). Eligibility for transplant shall be the responsibility of
CTS’ Medical Director. CTS shall not be required to provide Osteotech with a
full chart regarding eligibility for transplant.
               (b) Osteotech shall have * * * days to reject CTS Recovered
Tissue. Osteotech shall have the right to reject CTS Recovered Tissue in the
event CTS fails to perform the processes set forth in subsection (a) and/or in
the event of damage during shipping, or failing to meet the specifications
stated on Exhibit B. In the event of rejection, no Tissue

1



--------------------------------------------------------------------------------



 



Recovery Fee shall be payable by Osteotech to CTS and Osteotech shall return
such rejected Bone Tissue to CTS.
               (c) CTS shall provide tissue to Osteotech in accordance with this
subsection, provided that tissue is available after the needs of all of the
local communities served by CTS have been fully met and after all of CTS’ other
contractual commitments for the provision of tissue have been fulfilled. CTS
shall provide * * * units of donor Bone Tissue per calendar month. From
time-to-time, either party may provide non-binding forecasts to assist the
parties in their respective business planning, but any such forecasts shall not
be binding until the issuance of a written purchase order by Osteotech and
written acceptance of such purchase order by CTS.
          1.1.2. Costs of Recovery and Delivery; Services to be Provided by CTS.
     Osteotech will reimburse CTS in accordance with the fee schedule set forth
in Exhibit C for its costs of (i) recovering CTS Recovered Tissue and
(ii) performing the additional services set forth in Exhibit C (the “Tissue
Reimbursement Fees”). CTS shall have the right * * * * * * * * * * * *.
Notwithstanding the foregoing, in the event of an extraordinary event (e.g.
changes in laws, regulations, etc.) which substantially increase CTS’ costs, and
such costs are documented to Osteotech’s satisfaction, the parties will
negotiate in good faith new prices, which such new price would be effective for
any future Bone Tissue deliveries, and failing agreement on such price changes
either party may terminate this Agreement. Osteotech shall pay all invoices for
tissue received by it from CTS within not more than * * * days of the date on
each invoice. CTS shall have the right to impose a charge of * * * % per month
on the unpaid balance of any past due amount owed by Osteotech and the right to
refuse to respond to future orders issued by Osteotech until all such past due
amounts have been paid in full.
               (a) Compliance with Recovery Standards. All CTS Recovered Tissue
delivered to Osteotech for Processing and distribution hereunder shall conform
to all standards, guidelines, rules, regulations and laws applicable to the
donation, recovery, and eligibility of Tissue (the “Recovery Standards”).
Without limiting the generality of the foregoing, CTS will (i) audit all Tissue
recovery sites and ensure that they comply with AATB standards, and (ii) audit
laboratory test sites for compliance with all Recovery Standards. CTS will
provide to Osteotech external audit reports which result in unfavorable results.
Except as set forth in Section 1.1.1 (a), the Recovery Standards shall include
applicable standards and requirements relating to donor referral, informed
consent, tissue recovery, pre-processing storage, packaging and shipping of
pre-processed Tissue and all records, activities and standards related to
obtaining, testing, documenting and evaluating serological test results and
microbiological testing results; obtaining, documenting and evaluating medical
history and lifestyle data; and related organizational, management and quality
assurance activities as may be contained in: (i) applicable laws, regulations,
and guidelines of the United States Food and Drug Administration (“FDA”);
(ii) applicable standards and guidelines promulgated by the American Association
of Tissue Banks (“AATB”); (iii) applicable laws and regulations of other U.S.
federal, state and local government agencies with jurisdiction over the recovery
and distribution of human musculoskeletal tissue; (iv) applicable laws and
regulations where such CTS Recovered Tissue

2



--------------------------------------------------------------------------------



 



delivered to Osteotech hereunder is recovered by, or on behalf or under the
supervision of, CTS; (v) CTS’s standard operating procedures (“SOPs”), as they
may be amended from time to time by CTS; and (vi) Osteotech’s standards for
recovered Tissue, as defined in Exhibit A, to the extent applicable to CTS
Recovered Tissue, as specified in Osteotech’s SOPs, as such standards may be
amended from time to time by Osteotech and as provided to CTS in advance of
their effectiveness. If interpretation of the Recovery Standards is required or
if there is a disagreement about the interpretation of the Recovery Standards,
CTS and Osteotech will attempt to negotiate a resolution in good faith in
accordance with Section 20.
               (b) Standard Operating Procedures. CTS and Osteotech shall each
make available to the other party for such other party’s review a copy of its
current SOPs relating to Tissue recovery upon reasonable prior notice of a
request to review such SOPs made by such other party. Notwithstanding anything
else in this Agreement to the contrary, Osteotech will review CTS’ SOPs and
inform CTS if the SOPs are deficient.
               (c) Audit Rights. Upon reasonable prior notice to CTS, and at its
own expense, Osteotech shall have the right to conduct audits of CTS’s
facilities and records to ensure CTS’s compliance with the terms of this
Agreement, as well as with all applicable laws, regulations and standards
enumerated in Section 1.1.2(a) and (b) above. CTS will consider all reasonable
actions necessary to correct any deficiencies identified in any of such audits.
If CTS decides not to implement any recommended actions, Osteotech’s sole remedy
shall be termination of this Agreement
               (d) Certificate of Donor Eligibility. CTS shall provide Osteotech
with a copy of the serological test results, pre-processing culture results,
donor consent, process quality checklist, and a Certificate of Donor Eligibility
(but not a full chart) with each donor of Bone Tissue that is delivered to
Osteotech. Such Certificate of Donor Eligibility, in a form acceptable to both
CTS and Osteotech, shall be signed by CTS’ Medical Director. Osteotech shall
review the eligibility of each such donor for release to processing by
Osteotech, utilizing the serological test results and the Certificate of Donor
Eligibility provided by CTS. After such review, Osteotech will have * * * days
from receipt to reject Bone Tissue for Processing by written notice to CTS.
          1.2 Processing Responsibilities and Distribution Rights of Osteotech.
          1.2.1. General Undertaking. Processing and packaging of CTS Recovered
Tissue received and accepted by Osteotech pursuant to this Agreement into then
currently available finished units of Bone Tissue shall be conducted by
Osteotech. Osteotech hereby agrees and acknowledges that the Bone Tissue
provided by CTS will require further * * * * * * * * * * * *.
               (a) Osteotech shall promote and distribute all finished Tissue
forms processed from Bone Tissue delivered to Osteotech by CTS hereunder to
End-Users as

3



--------------------------------------------------------------------------------



 



determined solely by Osteotech. Osteotech shall distribute such Bone Tissue and
related products and shall be entitled to charge End-Users fees for Osteotech’s
Bone Tissue Processing, distribution and education services as determined by
Osteotech in accordance with all applicable laws and regulations.
               (b) Osteotech shall be entitled to use Bone Tissue provided to it
by CTS for research and development purposes if the informed consent signed at
the time such Bone Tissue was recovered allows such Bone Tissue to be used for
medical research and development purposes.
               (c) Osteotech represents and warrants that it will comply with
all (i) applicable laws, regulations, and guidelines of the FDA; (ii) applicable
standards and guidelines promulgated by the AATB; (iii) applicable laws and
regulations of other U.S. federal, state and local government agencies with
jurisdiction over the recovery and distribution of human musculoskeletal tissue;
(iv) CTS’s SOPs, as they may be amended from time to time by CTS;
(v) Osteotech’s standards for recovered Tissue, to the extent applicable to CTS
Recovered Tissue, as specified in Osteotech’s SOPs, as such standards may be
amended from time to time by Osteotech and as provided to CTS in advance of
their effectiveness; and (v) CTS Processing standards.

2.   STORAGE, SHIPPING, REGULATORY COMPLIANCE AND LABELING.

          2.1 Possession and Storage of Tissue.
               (a) CTS Recovered Tissue delivered by CTS to Osteotech for
Processing and any finished units or other byproducts derived from such Bone
Tissue shall be held by Osteotech in the public trust at all times until
distributed by Osteotech. Neither CTS nor Osteotech shall have any ownership or
other property right in any such Bone Tissue, finished units or other
by-products and shall not allow any third party to obtain any such right
(whether in the nature of a lien, security interest, encumbrance, or otherwise).
Neither CTS nor Osteotech shall sell, trade, or otherwise dispose of or imply
that it is selling, trading or otherwise disposing of, banked human tissue,
provided, that this shall not prohibit Osteotech from (i) distributing Processed
or unprocessed Bone Tissue or marketing its Processing techniques and other
services; (ii) utilizing Bone Tissue for medical research and development
purposes; and (iii) properly disposing of Bone Tissue that does not meet quality
assurance standards or regulatory requirements, in compliance with applicable
law.
               (b) Specifications for all Bone Tissue products to be Processed
by Osteotech from CTS Recovered Tissue will be developed by Osteotech.
               (c) ***** will provide storage for all Bone Tissue donors
recovered for Osteotech *****.
               (d) *** shall pay all shipping costs associated with delivery by
CTS to Osteotech. *** shall pay all shipping costs associated with Bone Tissue
rejected in accordance with Section 1.1.1(b).

4



--------------------------------------------------------------------------------



 



          2.2 Certain Joint Compliance Responsibilities.
               (a) CTS shall comply with applicable laws, regulations and
guidelines as required under Section 1. Osteotech shall comply with applicable
laws regulations and guidelines as required under Section 1. In instances where
the parties’ compliance responsibilities overlap, or where otherwise necessary
and appropriate, each party shall use commercially reasonable efforts to
cooperate with and assist the other party in such other party’s regulatory
compliance activities.
               (b) If either party becomes aware of anything which affects the
eligibility assessment of a donor, compliance with Recovery Standards, or
problems with Processing, it shall promptly notify the other party thereof in
writing.
               (c) The Tissue from Bone Tissue delivered by CTS, shall conform
to the Recovery Standards. CTS and Osteotech shall provide each other a copy of
its SOPs and copies of any material amendments to its SOPs promptly after such
amendments are adopted; provided, however, that doing so will not require such
party to disclose any trade secrets, technical know how or unpublished
scientific data or technical art. If interpretation of the Standards is required
or if there is a disagreement about the interpretation of the Standards, CTS and
Osteotech will attempt to negotiate a resolution in good faith in accordance
with Section 20. In the event the FDA, any other applicable regulatory agency or
the AATB, implements new or additional regulations applicable to Tissue,
Osteotech and CTS shall each implement such changes to its SOPs as are necessary
to comply with such regulations. In the event that either party has failed to or
is unable to implement such changes in respect of Tissue by the effective date
of such changes, the other party shall have the remedy set forth in Section 7.
          2.3 Regulatory Issues
               (a) Osteotech will handle all complaints with respect to any
Tissue distributed to End-Users hereunder. Any issues arising under such
complaints relevant to initial processing or eligibility will be forwarded to
CTS for response, with both parties cooperating to resolve any such complaints
in a timely manner.
               (b) Osteotech will address all recalls, deviations, adverse
reactions, and the like, with the costs of recall or any corrective action to be
borne by the party responsible for the error or failure causing such recall.
               (c) Osteotech will address all regulatory requirements regarding
processed Bone Tissue, with CTS providing any assistance or information
necessary for Osteotech to do so effectively and in a timely manner.
               (d) CTS will promptly provide Osteotech with a list of all
testing laboratories used for serological and microbiological testing, copies of
applicable tissue bank registrations and certifications, and a list of any
tissue recovery organizations utilized by it other than CTS itself or its staff,
and notify Osteotech promptly of any changes thereto.

5



--------------------------------------------------------------------------------



 



          2.4 Labeling.
               (a) Individual packages of finished units of CTS Recovered Tissue
Processed by Osteotech will bear a standard Osteotech bone product label that
contains the product name and identity code, donor number and expiration date,
and to the extent required by applicable laws or regulations, a statement that
such Bone Tissue was recovered by CTS. The label shall also indicate that such
Bone Tissue was Processed and distributed by Osteotech.
          2.5 Indemnification.
               (a) Osteotech agrees to defend, hold harmless, and indemnify CTS
against any damages, litigation costs (including, without limitation, reasonable
attorney’s fees and costs), losses, obligations, liabilities, claims, actions or
causes of action sustained or suffered by CTS arising from: (i) a breach of
Osteotech’s obligations hereunder; or (ii) a defect in any finished unit of CTS
Recovered Tissue processed by Osteotech under this Agreement to the extent such
defect results from an error or omission by Osteotech (including any employee or
agent of Osteotech or other person to whom Osteotech has delegated any
Processing or Processing related activities hereunder), or from a failure of
workmanship by Osteotech.
               (b) CTS agrees to defend, hold harmless, and indemnify Osteotech
against any damages, litigation costs (including, without limitation, reasonable
attorney’s fees and costs), losses, obligations, liabilities, claims, actions or
causes of action sustained or suffered by Osteotech arising from (i) a breach of
CTS’s obligations hereunder; (ii) a defect in any finished unit of CTS Recovered
Tissue processed by Osteotech under this Agreement to the extent such defect
results from an error or omission by CTS (including any employee or agent of CTS
or other person to whom CTS has delegated any Bone Tissue recovery or Bone
Tissue recovery related activities hereunder), in connection with CTS’s Bone
Tissue recovery activities, including without limitation any testing performed
by or at the direction of CTS; or (iii) any donor eligibility determination made
by CTS (including any employee or agent of CTS or other person to whom CTS has
delegated any donor eligibility determination responsibility).
               (c) For purposes of subsection (a) above, Osteotech shall be the
“indemnifying party” and CTS shall be the “indemnified party” and for the
purposes of subsection (b) above, CTS shall be the “indemnifying party” and
Osteotech shall be the “indemnified party.” The obligations and liabilities of
the indemnifying party hereunder with respect to claims resulting from the
assertion of liability by third parties shall be subject to the following terms
and conditions:
               (i) The indemnified party shall give written notice to the
indemnifying party of any assertion of liability by a third party which might
give rise to a claim by the indemnified party against the indemnifying party
based on the indemnity contained in Section 2.5(a) hereof, or Section 2.5(b)
hereof, as the case may be, stating the nature and basis of said assertion and
the amount thereof, to the extent known, within five (5) business days after an
officer of the indemnified party learns of the claim or receives notice thereof.
Failure to give such notice within five (5) business days may, at the
indemnifying party’s option, result in a reduction in any subsequent

6



--------------------------------------------------------------------------------



 



indemnification payment by an amount equivalent to the expenses and/or losses
demonstrated to have been caused by such delay in notification.
               (ii) In the event any action, suit or proceeding is brought
against the indemnified party, with respect to which the indemnifying party may
have liability under the indemnity agreement contained in Section 2.5(a) or
Section 2.5(b) hereof, as the case may be, the action, suit or proceeding shall,
upon the written agreement of the indemnifying party that it is obligated to
indemnify under the indemnity agreement contained in Section 2.5(a) or Section
2.5(b) hereof, as the case may be, be defended (including all proceedings on
appeal or for review which counsel for the defendant shall deem appropriate) by
the indemnifying party. The indemnified party shall have the right to be
represented by advisory counsel and accountants, at its own expense, and shall
be kept fully informed of such action, suit or proceeding at all stages thereof,
whether or not it is so represented. The indemnifying party shall make available
to the indemnified party and its attorneys and accountants all books and records
of the indemnifying party relating to such proceedings or litigation. The
parties will render to each other such assistance as they may reasonably require
in order to ensure the proper and adequate defense of any such action, suit or
proceeding.
               (iii) The indemnifying party shall not make any settlement of any
claims without the written consent of the indemnified party, which consent shall
not be unreasonably withheld or delayed.
               (iv) The indemnified party shall not make any settlement of any
claims without the written consent of the indemnifying party.
               (d) The provisions of this Section 2.5 shall survive termination
of this Agreement.

3.   RECORDS AND REPORTS.

               (a) CTS will obtain and maintain complete and accurate records as
required of CTS by the Recovery Standards (including without limitation donor
medical and behavioral history, donor life style information, and, if
applicable, serology and microbiological testing). CTS will retain such records
for the time periods required by the Recovery Standards. Such records shall be
available to Osteotech, only to the extent required by the Recovery Standards,
during normal business hours upon reasonable advance notice at Osteotech’s
expense.
               (b) Each of Osteotech and CTS shall maintain an SOP which will
set forth procedures pursuant to which it will provide information to regulatory
authorities as may be required by applicable laws and regulations. Such SOP will
specify the contact person at each of Osteotech and CTS who will be responsible
for providing such information and interacting with such regulatory authorities.
               (c) Osteotech shall maintain complete and accurate records
concerning CTS Recovered Tissue received by Osteotech, Processed and in storage
at Osteotech and finished units of CTS Recovered Tissue stored and distributed
by Osteotech. Osteotech shall retain such records for the time periods required
by the Recovery Standards. Such records shall

7



--------------------------------------------------------------------------------



 



be available to CTS, only to the extent required by the Recovery Standards,
during normal business hours upon reasonable advance notice at CTS’s expense.
               (d) Osteotech shall ensure that all information pertaining to CTS
will be disclosed only to those Osteotech personnel with a need-to-know who have
signed Osteotech’s standard confidentiality agreement.
               (e) Osteotech shall notify CTS prior to the release of any CTS
donor identifying information, such as the donor identifying number, where such
release is legally required by a regulatory or governmental agency or court or
administrative order or subpoena. The provisions of this Section 3(e) shall
survive termination of this Agreement.

4.   Section intentionally left blank.

5. CONFIDENTIALITY AND CERTAIN OTHER COVENANTS.
          5.1 Non-Disclosure of Confidential Information.
               (a) For purposes of this Agreement, “Confidential Information”
means all general and specific knowledge, experience and information that is
confidential and of value to CTS or to Osteotech, including without limitation,
formulations, designs, products, processes, supplies, methods of manufacture or
processing, SOPs, cost data, master files, the nature of research and/or
development projects, as well as data relating thereto, marketing or business
plans, donor data and financial data. It shall also mean any information
disclosed to either party by any third party which either CTS or Osteotech is
obligated to treat as confidential or proprietary.
               (b) Both parties agree that neither party will, at any time,
without the express written agreement of the other party, or except as expressly
permitted by this Agreement, disclose to any other person or use any
Confidential Information of the other party, except for the purposes of
performing this Agreement or any successor Agreement or as may be required by
law, governmental regulation or court order. Information shall not be considered
to be Confidential Information of a party if it can be established that (i) such
information was in the possession of the other party prior to disclosure to such
other party by the party claiming that it is Confidential Information and such
information is not otherwise subject to a confidentiality agreement, (ii) such
information is then part of the public domain and became so without the breach
of this or any other confidentiality agreement by such other party or any of its
affiliates, or (iii) such information is developed independently by such other
party or becomes known to or acquired by such other party by means other than as
a result of a breach of a confidentiality agreement or any fiduciary obligation.
               (c) CTS and Osteotech will hold in confidence, and each agree to
take commercially reasonable steps to cause its employees, consultants or others
granted access to such Confidential Information to hold in confidence, all
information identified as Confidential Information consistent with the
obligations of CTS and Osteotech under this section 5.1.
               (d) CTS and Osteotech each recognize that violation in any
material respect of any provision of this Section 5.1 may cause irreparable
injuries to Osteotech or CTS

8



--------------------------------------------------------------------------------



 



and agree that CTS or Osteotech shall be entitled to preliminary and final
injunctive relief against such violation. Such injunctive relief shall be in
addition to, and in no way in limitation of, any and all remedies or rights
which CTS or Osteotech shall have at law or in equity for the enforcement of the
provisions of this Section 5.1. In addition, CTS and Osteotech agree that the
party responsible for the breach of confidentiality shall be responsible for all
legal fees and other costs and expenses incurred in the successful enforcement
of the non-breaching party’s rights and remedies under this Section 5.1. The
provision of this Section 5.1 shall survive the termination of this Agreement in
accordance with its terms.
          5.2 Certain Representations and Warranties..
               (a) Each of Osteotech and CTS represents and warrants to the
other that (i) its execution of this Agreement and the performance of its
obligations hereunder will not conflict with or result in the breach of or
default under any other agreement to which it is subject or by which it is
bound, (ii) it will, in the performance of its obligations hereunder, comply
with all applicable laws, rules and regulations, (iii) its performance of its
obligations hereunder will not violate or infringe the intellectual property
rights of any third party, and (iv) it has all the rights and licenses necessary
to perform its obligations hereunder without violating or infringing such
rights.
          5.3 AATB Accreditation. CTS and Osteotech will maintain (a) AATB
accreditation as tissue banks and (b) FDA tissue bank registration.

6.   TERM OF AGREEMENT.

     This Agreement shall become effective as of the date first above written
and continue for a period of five (5) years; unless terminated earlier in
accordance with the provisions hereof. This Agreement shall renew for successive
two (2) year renewal terms, unless either party shall have notified the other
party in writing of its intention not renew the Agreement no later than one
hundred and eighty (180) days prior to the end of the initial term or any
renewal term.

7.   TERMINATION.

     Either party may terminate this Agreement at any time upon:
               (a) The material breach by the other party of any of its
obligations under this Agreement, if such breach shall not be cured within
thirty (30) days after written notice thereof is given by the non-breaching
party to the breaching party; or
               (b) An adjudication of the other party as bankrupt or insolvent;
or the admission in writing by such other party of its inability to pay its
debts as they mature; or an assignment by such other party for the benefit of
its creditors; or such other party applying for or consenting to the appointment
of a receiver, trustee or similar officer for its assets; or the appointment of
a receiver, trustee or similar officer for such other party’s assets without the
application or consent of such other party, if such appointment shall continue
undischarged for a period of ninety (90) days; or such other party instituting
(by petition, application, answer, consent or otherwise) any bankruptcy,
insolvency arrangement or similar proceeding relating to it under the laws of
any jurisdiction; or the institution of any bankruptcy, insolvency arrangement

9



--------------------------------------------------------------------------------



 



or similar proceeding relating to such other party, if such proceeding shall
remain undismissed for a period of ninety (90) days; or the issuance or levy of
any judgment, writ, warrant of attachment or execution or similar process
against a substantial part of the property or assets of such other party, if
such judgment, writ, warrant of attachment or execution or similar process shall
not be released, vacated or fully bonded within ninety (90) days after its issue
or levy.
               (c) CTS may terminate this Agreement at any time upon one hundred
eighty (180) days prior written notice to Osteotech if CTS makes a determination
to end its program of recovering Bone Tissue; provided that if CTS resumes such
program at any time during the original term of this Agreement, either under the
name of CTS or any other name, it shall provide prompt written notice of such
resumption to Osteotech and this Agreement shall become effective again in
accordance with its terms as soon as is practicable, but in no event later than
ninety (90) days after such notice is received by Osteotech. It is understood
and agreed that CTS’s sale, assignment or other transfer of its Bone Tissue
recovery operations or its assets shall not provide CTS or its successor to such
operations or assets with the right to terminate this Agreement under this
Section 7. or otherwise. In the event of any such assignment sale or transfer by
CTS of its Bone Tissue recovery operations or its assets, CTS must assign this
Agreement to such successor and such successor shall be required to comply with
all of CTS’s obligations hereunder. Osteotech shall have the right to approve
any such assignment and assumption.
               (d) Either Party may terminate this Agreement at any time upon
30 days’ prior written notice to Osteotech if the FDA or any applicable
regulatory agency has made the determination (after any good faith appeal of
such determination by Osteotech) described in Section 2.2(c) to the extent such
provisions are applicable to Osteotech. Osteotech may terminate this Agreement
at any time upon 30 days’ prior written notice to CTS if the FDA or any
applicable regulatory agency has made the determination (after any good faith
appeal of such determination by CTS) described in Section 2.2(c) to the extent
such provisions are applicable to CTS.
               (e) In the event that Osteotech is directly or indirectly
acquired or directly or indirectly becomes controlled by the Musculoskeletal
Transplant Foundation Inc. (MTF) or Biocon Inc. (whether by asset purchase,
equity purchase, merger, consolidation or otherwise) during the term of this
Agreement, or during any renewal period, CTS shall have the immediate right to
terminate this Agreement.
8. INSURANCE.
               (a) Osteotech shall obtain and maintain in force during the term
of this Agreement product liability insurance coverage, under a policy or
policies with minimum limits of $*** and no more than a $*** deductible, on a
claims made or occurrence basis. Osteotech shall immediately notify CTS if
coverage is cancelled. If a claims made policy is cancelled, Osteotech shall
obtain tail/extended reporting period coverage equivalent to two (2) policy
years and provide proof of such coverage to CTS. Upon execution of this
Agreement, Osteotech shall provide CTS with a certificate or certificates of
insurance suitable to CTS which state(s) that the above required coverage is in
full force and effect and that the insurance carrier will provide not less than
thirty (30) days prior written notice of cancellation or material changes

10



--------------------------------------------------------------------------------



 



to the policy or policies to both the insured party and the party to whom such
certificate is issued. Maintenance of such insurance shall not relieve Osteotech
of any liability under this Agreement.
               (b) CTS shall obtain and maintain in force during the term of
this Agreement professional liability insurance coverage, under a policy or
policies with minimum limits of $*** and no more than a $*** deductible, on a
claims made or occurrence basis. CTS shall immediately notify Osteotech if
coverage is cancelled. If a claims made policy is cancelled, CTS shall obtain
tail/extended reporting period coverage equivalent to two (2) policy years and
provide proof of such coverage to Osteotech. Upon execution of this Agreement,
CTS shall provide Osteotech with a certificate or certificates of insurance
suitable to Osteotech which state(s) that the above required coverage is in full
force and effect and that the insurance carrier will provide not less than
thirty (30) days prior written notice of cancellation or material changes to the
policy or policies to both the insured party and the party to whom such
certificate is issued. Maintenance of such insurance shall not relieve CTS of
any liability under this Agreement.
               (c) The parties acknowledge the difficulty in providing in this
Agreement for all possible future developments relating to the availability and
cost of the required insurance policies. Should a party discover during the term
of this Agreement that meeting the insurance requirements of this Section 8,
including but not limited to the minimum limits or maximum deductibles, is in
its estimation commercially prohibitive, it shall give written notice to the
other party. Key executives from each party shall arrange to meet within 30 days
of receipt of the notice to determine if different insurance coverage is
acceptable. The party not requesting a change in insurance coverage shall have
the right to give notice to terminate this Agreement immediately upon the latter
to occur of (i) the expiration of the aforementioned thirty (30) day period if
the notifying party had participated in negotiations in good faith and still the
parties have failed to come to a mutually agreeable resolution, and (ii) the
date upon which the party receiving the notice of termination actually fails to
satisfy all of the applicable insurance requirements set forth in this
Agreement.
9. FORCE MAJEURE.
     Neither party shall be responsible to the other for nonperformance or
delayed performance of the terms and conditions hereof due to acts of God, acts
of government, wars, riots, accidents and transportation, fuel or material
shortages, or other causes (except strikes), in the nature of force majeure
which is beyond its control.
10. BINDING AGREEMENT; ASSIGNMENT.
     Except as otherwise expressly herein provided, this Agreement may not be
assigned in whole or in part without the prior written consent of the other
party, provided that either party may assign its rights under the Agreement to
any majority-owned subsidiary of such party without the consent of the other
party, provided that such subsidiary agrees in writing to be bound by the terms
and conditions of this Agreement. In any event Osteotech and CTS and their

11



--------------------------------------------------------------------------------



 



respective subsidiaries shall be subject to and bound by the terms and
conditions of this Agreement to the extent any of them are engaged in the
recovery and distribution or Processing of Tissue, as the case may be.
11. NAME, EMBLEM, PACKAGING, TECHNOLOGY AND TRADEMARK.
               (a) The respective trademarks, trade names and other source
identifiers of the parties are set forth on Exhibit D hereto. Except to the
extent Osteotech indicates in any literature, including without limitation
promotional materials, that CTS recovers Tissue Processed by Osteotech, that CTS
has provided particular Tissue to Osteotech and that CTS has determined its
medical eligibility, without the prior written consent of CTS, Osteotech shall
have no right to use the trademark or emblem of CTS in connection with its
Processing or distribution activities or to use the name of CTS for commercial
purposes; provided, however, Osteotech may disclose CTS’s name as may be
required by law, government regulation or court order.
               (b) CTS shall not have the right to use any trademark or emblem
of Osteotech, including the name Osteotech, without the prior written consent of
Osteotech; provided, however, CTS may disclose Osteotech’s name as may be
required by law, government regulation or court order.
               (c) (i) Nothing in this Agreement shall be interpreted to convey
to CTS any trademark, patent or proprietary technology owned by Osteotech;
                    (ii) Nothing in this Agreement shall be interpreted to
convey to Osteotech any trademark, patent, or proprietary technology owned by
CTS.
12. NOTICES.
     All notices and other communications provided for hereunder shall be in
writing and shall be mailed by certified mail, return receipt requested,
telecopied, with a copy sent promptly thereafter by U.S. mail, or delivered by
hand or overnight delivery, as follows.

         
 
  If to CTS:   Chief Executive Officer
 
      Community Blood Center, Community
 
      Tissue Services
 
      349 South Main Street
 
      Dayton, Ohio 45402-2715
 
      Telephone No. (937) 461-3274
 
      Telecopy No. (937) 913-5713
 
       
 
  If to Osteotech:   Chief Executive Officer
 
      Osteotech, Inc.
 
      51 James Way
 
      Eatontown, New Jersey 07724
 
      Telephone No. (732) 542-2800
 
      Telecopy No. (732) 935-0626

12



--------------------------------------------------------------------------------



 



or such other person or address as either party may designate by written notice
to the other party complying as to delivery with the terms of this Section 12.
All such notices and other communications shall be effective (i) if mailed by
certified or registered mail, when received as indicated by the return receipt,
(ii) if telecopied, when transmitted, as indicated by the facsimile transmission
report, provided same is on a business day in the U.S. (excludes weekends and
federal holidays) and, if not, on the next business day, or (iii) if delivered,
upon delivery, provided same is on a business day and, if not, on the next
business day.
13. ENTIRE AGREEMENT.
     This Agreement and the Exhibits thereto set forth the entire Agreement
between the parties. Any prior agreements, promises, negotiations, or
representations, either oral or written, relating to the subject matter of this
Agreement not expressly set forth in this Agreement are of no force or effect.
This Agreement may be executed in counterparts, both of which together shall
constitute a single agreement.
14. MODIFICATION.
     This Agreement, or any part of section of it, may not be amended or
modified except by the written consent of both parties to the Agreement.
15. APPLICABLE LAW.
     This Agreement shall be construed in accordance with the laws of the State
of Ohio, without giving effect to any conflict of laws principles.
16. WAIVER.
     Waiver or breach of any provision of this Agreement shall not be deemed a
waiver of any other breach of the same or a different provision of this
Agreement.
17. INDEPENDENT CONTRACTOR.
     CTS is providing its services hereunder as an independent contractor.
Nothing herein shall create any affiliation, partnership or joint venture
between the parties hereto, or any employer/employee relationship.
18. SEVERABILITY.
     The provisions of this Agreement shall be severable, and if a court of
competent jurisdiction holds any provisions of this Agreement to be in violation
of any applicable law, the remaining provisions shall nevertheless remain in
full force and effect.
19. SUCCESSORS.
     This Agreement shall be binding upon and inure to the benefit of the
parties and their permitted successors and assigns.

13



--------------------------------------------------------------------------------



 



20. DISPUTE RESOLUTION
     Osteotech will arrange with CTS to hold regular meetings to discuss issues
that may arise under this Agreement. If a dispute arises between the parties
under this Agreement, CTS and Osteotech will first attempt to negotiate a
resolution in good faith within thirty (30) days of notice of such dispute. If
the difference is not resolved by the parties, then any action brought by either
party hereto shall be brought only in the appropriate court in the State of
Ohio.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized officers as of the date first written above.

            COMMUNITY BLOOD CENTER
d/b/a COMMUNITY TISSUE SERVICES
      By:   /s/ Diane L. Wilson         Print Name:   Diane L. Wilson       
Title:   COO Tissue        OSTEOTECH, INC.
      By:   /s/ Sam Owusu-Akyaw         Print Name:   Sam Owusu-Akyaw      
Title:  Chief Executive Officer    

(Legal Stamp)

14



--------------------------------------------------------------------------------



 



Exhibit A
Osteotech Eligibility Criteria

15



--------------------------------------------------------------------------------



 



Criteria for Determining Donor Eligibility
Authorization for Anatomical Gift Donation (Informed Consent) — ************
Age Criteria for Bone and Soft Tissue The age criteria is *** years old and up.
For specific details refer to the incoming donor specification.
Time Limits for Tissue Recovery The following table indicates the maximum
allowable times for tissue recovery per current AATB Standards:

             
Item
  Body Storage Conditions   Start Recovery Within:*   Warm Ischemic Time cannot
exceed
 
           
Musculoskeletal Tissue
  Cooled or refrigerated within 12 hours of asystole   24 hours of asystole  
N/A
 
           
 
  Not cooled or refrigerated   15 hours of death   N/A

 

*   Start time begins with first incision

Donor Physical Assessment Criteria ************
Autopsy Report ************
Medical/Sexual/Social History — ************
Medical History and Medical Records Review — ************
Criteria for the Evaluation of Infectious Disease Tests — ************


16



--------------------------------------------------------------------------------



 



     
Screening Test Abbreviation
  Screening Test Full Name
 
   
***
  *****
 
   
*** 
  *****
 
   
*** 
  *****
 
   
*** 
  *****
 
   
***
  *****
 
   
***
  *****
 
   
***
  *****
 
   
*** 
  *****
 
   
***
  *****
 
   
***
  *****

 

1   *****
*****

*****
*****
Microbiological Recovery Culture Criteria—
*****
*****
*****
*****
*****
*****
*****

17



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 1 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***

18



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 2 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
*** 
  *****    *** 
***
  *****   ***
*** 
  *****   ***
*** 
  *****   ***
*** 
  *****    *** 

19



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 3 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       

20



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 4 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       

21



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 5 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       
***
  *****   ***
 
       

22



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 6 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION ***  
****
  ***
 
        ***  
****
  ***
 
        ***  
****
  ***
 
        ***  
****
  ***
 
        ***  
****
  ***
 
       

23



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 7 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION ***  
****
  ***
 
        ***  
****
  ***
 
        ***  
****
  ***
 
        ***  
****
  ***
 
        ***  
****
  ***
 
       

24



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 8 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***

25



--------------------------------------------------------------------------------



 



      Doc. No. SDP 265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 9 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***

26



--------------------------------------------------------------------------------



 



      Doc. No. SDP265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 10 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

          CONDITION/BEHAVIOR   DECISION
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***
 
       
***
 
*****
  ***

27



--------------------------------------------------------------------------------



 



      Doc. No. SDP265-007   Attachment A
(OSTEOTECH INC. LOGO) [y34573y3457301.gif]
 
 
 
 
 
        Rev. Date: xx/xx/2005   Page 11 of 11

Osteotech Inc. Tissue Donor Medical/Behavioral Conditions
(For any unlisted conditions consultation of the Medical Director is required)

              CONDITION/BEHAVIOR   DECISION
***
     
*****
  ***
 
       
***
     
*****
  ***
 
       
***
     
*****
  ***
 
       
***
     
*****
  ***
 
       
***
     
*****
  ***

28



--------------------------------------------------------------------------------



 



Exhibit B
Specification for Cortical Shafts

             
Age
           
 
           
 
  Males   ***    
 
  Females   ***    
 
           
Bone Tissue
           
 
           
 
  *****   ****    
 
  *****   ****    
 
           
If Available,
           
 
           
 
  *****   ****         *****































29



--------------------------------------------------------------------------------



 



Exhibit C
Tissue Reimbursement Fee Schedule
$*** per unit of donor Bone Tissue




















































30